Citation Nr: 0918362	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  08-07 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected peripheral neuropathy of the bilateral lower 
extremities.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 2007 and January 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.  

In August 2008, the Veteran presented testimony at a personal 
hearing conducted at the Pittsburgh RO before the undersigned 
Veterans Law Judge (VLJ).  A transcript of this personal 
hearing is in the Veteran's claims folder.

The issue of entitlement to an initial rating in excess of 10 
percent disabling for service-connected PTSD is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Prior to June 12, 2008, service-connected peripheral 
neuropathy of the bilateral lower extremities was not 
productive of mild incomplete paralysis of the sciatic nerve.  

2.  Effective June 12, 2008, service-connected peripheral 
neuropathy of the bilateral lower extremities was productive 
of mild incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  Prior to June 12, 2008, the criteria for an initial 
compensable disability rating for service-connected 
peripheral neuropathy of the bilateral lower extremities were 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.124a, Diagnostic Code 8520 (2008).

2.  Effective June 12, 2008, the criteria for a 10 percent 
disability rating for service-connected peripheral neuropathy 
of the bilateral lower extremities, and no higher, were met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.124a, Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims held that, upon 
receipt of an application for a service connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37.  

Nevertheless, in this case, the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection for peripheral neuropathy of the bilateral lower 
extremities.  In this regard, once service connection is 
granted and an initial disability rating and effective date 
have been assigned, the claim is substantiated, and 
additional 5103(a) notice is not required.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006); Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Thus, because the notice 
that was provided to the Veteran in October 2007 before 
service connection was granted in January 2008 was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all available VA medical records pertinent 
to the years after service are in the claims file.  The 
Veteran was also afforded a VA examination in November 2007 
in connection with his claim.  Although the Veteran testified 
that he had a VA examination in connection with his 
peripheral neuropathy in July 2008 administered by Dr F, 
there is no much VA examination of record.  However, there is 
a June 2008 VA assessment of the Veteran's peripheral 
neuropathy that was given by the doctor the Veteran 
referenced during his hearing.  VA has further assisted the 
Veteran and his representative throughout the course of this 
appeal by providing them a SOC, which informed them of the 
laws and regulations relevant to the claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.

Additionally, the duty to assist includes, when appropriate, 
the duty to conduct a thorough and contemporaneous 
examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).  After the November 2007 
VA examination, the Veteran's peripheral neuropathy was 
reassessed in June 2008.  The results of the June 2008 VA 
assessment are consistent with the symptomatology the Veteran 
reported during his hearing and are adequate upon which to 
base a decision.  38 C.F.R. § 3.327(a).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned 
for a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  

The Veteran is currently assigned a non-compensable rating 
for his service-connected peripheral neuropathy of the 
bilateral lower extremities.  Diagnostic Code 7913 provides 
ratings for diabetes mellitus.  Note (1) to Diagnostic Code 
7913 provides that compensable complications of diabetes are 
to be rated separately unless they are part of the criteria 
used to support a 100 percent rating (under Diagnostic Code 
7913).  Noncompensable complications are considered part of 
the diabetic process under Diagnostic Code 7913.

Diagnostic Code 8520 provides ratings for paralysis of the 
sciatic nerve.  Diagnostic Code 8520 provides that mild 
incomplete paralysis is rated 10 percent disabling; moderate 
incomplete paralysis is rated 20 percent disabling; 
moderately severe incomplete paralysis is rated 40 percent 
disabling; and severe incomplete paralysis, with marked 
muscular atrophy, is rated 60 percent disabling.  Complete 
paralysis of the sciatic nerve, the foot dangles and drops, 
no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost, is rated 80 
percent disabling.



1.  Entitlement to an initial compensable rating for service-
connected peripheral neuropathy of the bilateral lower 
extremities prior to June 12, 2008.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a compensable rating for his 
service-connected peripheral neuropathy of the bilateral 
lower extremities prior to June 12, 2008, but that he is 
entitled to a "staged" 10 percent rating, but not higher, 
as of June 12, 2008.  Prior to June 12, 2008, symptomatology 
indicating mild incomplete paralysis of the sciatic nerve was 
not shown.  In this regard, during the November 2007 VA 
examination, the Veteran complained that his toes had a 
burning and sharp sensation.  He added that a couple of his 
toes got numb and walking a lot aggravated his condition but 
slowing down alleviated the problems.  The Veteran stated 
that it was worse when lying down at night.  He was 
experiencing paraesthesia and dysesthesia type sensations.  
Physical examination revealed that the Veteran had diminished 
feet sensation in the little toe area on the dorsal surface 
to monofilament, vibration, tuning fork and cold sensation 
application.  The remainder of the foot and toes were normal 
as well as the plantar surface.  His range of motion was also 
normal.  The diagnosis was early peripheral neuropathy 
affecting the feet.  

As reflected above, prior to June 12, 2008, the only 
objective evidence of peripheral neuropathy of the bilateral 
lower extremities was decreased sensation of the little toes.  
Further, the Veteran indicated that although walking 
aggravated the feeling of burning and numbness, slowing his 
pace relieved the sensations.  He reported no other 
complications from his peripheral neuropathy of the bilateral 
lower extremities.  Consequently, the evidence prior to June 
12, 2008, does not more nearly approximate the criteria for 
mild incomplete paralysis of the sciatic nerve.  38 C.F.R. 
§§ 4.7, 4.120, 4.124a, Diagnostic Codes 7913, 8520.

However, in considering the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is entitled to a 10 percent rating, but no 
higher, for his service-connected peripheral neuropathy of 
the bilateral lower extremities effective June 12, 2008.  
During a June 2008 VA evaluation for his peripheral 
neuropathy of the bilateral lower extremities, the Veteran 
reported numbness, tingling of the toes bilaterally, and 
occasional burning in the dorsum of his toes and feet.  The 
Veteran denied weakness but did report cramps in his legs.  
Nerve conduction studies of the bilateral lower extremities 
were within normal limits except for absent "H" reflex 
responses.  Needle EMG of selected right lower extremity 
muscles was essentially within normal limits.  The examiner 
characterized the results of the testing as only very mildly 
abnormal.  

During his August 2008 hearing, the Veteran testified that 
his peripheral neuropathy of the bilateral lower extremities 
improved after he started taking medication.  He added that 
walking great distances still bothered him and he could only 
stand or walk for about 15 minutes before he needed to rest.  

In sum, the June 2008 VA record reflected that although 
previously the Veteran only had decreased sensation in his 
little toes, he now had symptomatology indicating decreased 
sensation in his toes and feet.  However, he described the 
sensation in the dorsum of his feet as only occasional 
burning.  Moreover, the Board finds it significant that the 
examiner described the results of the testing as reflecting 
only a very mild abnormality.  Thus, the Board finds that as 
of June 12, 2008, the Veteran's service-connected peripheral 
neuropathy of the bilateral lower extremities more nearly 
approximates the criteria for a 10 percent rating, and no 
higher.  38 C.F.R. §§ 4.7, 4.124a Diagnostic Code 8520.  

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
peripheral neuropathy of the bilateral lower extremities is 
so exceptional or unusual as to warrant the assignment of a 
higher rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Thun v. Peake, 22 Vet. App. 
111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service-
connected peripheral neuropathy of the bilateral lower 
extremities has caused frequent periods of hospitalization or 
marked interference with his employment.  Additionally, the 
Board finds that the rating criteria to evaluate his 
peripheral neuropathy of the bilateral lower extremities 
reasonably describe the Veteran's disability level and 
symptomatology and he has not argued to the contrary.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an initial compensable rating for service-
connected peripheral neuropathy of the bilateral lower 
extremities prior to June 12, 2008, is denied; however, 
entitlement to a "staged" disability rating of 10 percent, 
but not higher, for service-connected peripheral neuropathy 
of the bilateral lower extremities on or after June 12, 2008, 
is granted.




REMAND

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected post traumatic stress 
disorder (PTSD).

Reason for Remand:  To obtain a VA examination 

The June 2007 VA examination report reflects diagnoses of 
PTSD with mild intensity at its worst; adjustment disorder 
with mixed emotional features of moderate intensity; and 
severe alcohol dependence.  The examiner noted that the 
Veteran's psychiatric treatment for PTSD was obstructed by 
his continued and excessive use of alcohol, as was the 
effectiveness of his psychotropic medications.  The Veteran 
reported increased symptomatology over what he experienced in 
2003 without any reasonable or logical explanation as to why, 
other than the fact the he continued to drink more and to the 
excess.  The GAF score of 70 to 75 was based on his PTSD 
alone, and the examiner stated that it would be lowered if 
his non-service related alcoholism and anxiety and depression 
associated with his and his girlfriend's medical problems 
were to be considered.  

After the June 2007 VA examination, VA treatment records 
dated from January to August 2008 indicated that the Veteran 
experienced increased mental health symptomatology.  In this 
regard, a February 2008 VA psychiatric treatment note 
reflected that the Veteran reported occasional suicidal 
thoughts.  Although the assessment was PTSD, the note 
indicated that the Veteran was scared after a diagnosis of 
skin cancer.  An April 2008 VA psychiatric treatment note 
revealed that the Veteran experienced occasional audio 
hallucinations when he was alone that were not related to 
alcohol.  Another April 2008 VA mental health risk assessment 
screening note reflected that although the Veteran denied 
current suicidal thoughts and ideations, he had a brief 
period of thoughts that he would be better off dead during a 
frustrating period with the relationship with his girlfriend.  
The Veteran reported problems with his relationship and 
sometimes having nightmares related to military service that 
keep him awake at night.  The diagnosis was alcohol 
dependency with depressed mood.  A May 2008 VA psychiatric 
treatment note showed that the Veteran wanted his girlfriend 
to leave as he wanted to be alone.  The Veteran had not drunk 
for 21 days to prove that he was not an alcoholic.  The 
assessment was PTSD and depression.  A June 2008 VA social 
work note reflected that the Veteran received treatment for 
depression and discussed how he felt about his medications.  
It was observed that the Veteran had a three month period 
where he felt depressed, overwhelming futility, and 
questioned what his life was all about.  He stated that he 
was no longer as depressed as during the three month period 
of time and he and his girlfriend had reconciled.  A July 
2008 VA social work note indicated that the Veteran appeared 
somewhat disheveled and depressed or tired looking.  The 
Veteran reported that he "cheated" when attending a 
graduation party by drinking five beers and smoking five 
cigarettes.  The Veteran was encouraged to engage in total 
abstinence as this is the only way to solve addictive type 
problems.  Another July 2008 VA psychiatric treatment note 
stated that the Veteran still had some suicidal ideations and 
referenced the April 2008 VA psychiatric treatment note.  The 
assessment was PTSD.  

Although these VA treatment records reflected that the 
Veteran experienced suicidal ideation and depression, it is 
unclear whether this symptomatology is related to his 
service-connected PTSD or to his non-service connected 
alcohol dependence and adjustment disorder.  The Board notes 
that when it is not possible to separate the effects of the 
service-connected disability from a nonservice-connected 
disability, such signs and symptoms shall be attributed to 
the service-connected disability.  See 38 C.F.R. § 3.102 
(2008); Mittleider v. West, 11 Vet. App. 181 (1998) citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is 
precluded from differentiating between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so).  In light of the June 2007 VA 
examiner's comments that the Veteran's alcoholism was having 
an impact on his PTSD treatment and the evidence of suicidal 
ideations and increased mental health symptomatology, the 
Board finds that a remand is necessary in order to ascertain 
what symptomatology can be attributed to his service-
connected PTSD.

Additionally, the Board notes that the Veteran reported that 
he has not worked since 2002.  During the June 2007 VA 
examiner, the examiner noted that the Veteran stated that he 
lost jobs over the years because he did not like authority or 
being told what to do.  However, the examiner did not comment 
on the effect PTSD has on the Veteran's current ability to 
maintain employment.  As such, a remand is necessary to 
obtain this information.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
PTSD examination to determine the current 
severity and manifestations of this 
disability.  Any and all studies, tests, 
and psychological evaluations deemed 
necessary by the examiner should be 
performed.  The examiner should comment on 
how the Veteran's PTSD affects his 
employment and daily life.  38 C.F.R. 
§ 4.10.  The examiner should report all 
signs and symptoms necessary for rating 
PTSD under the applicable rating criteria.  

The examiner should specifically 
distinguish these symptoms and pathology 
from the Veteran's currently nonservice-
connected alcohol dependence and non-
service connected adjustment disorder with 
mixed emotional features, if possible, and 
assign a Global Assessment of Functioning 
(GAF) score pertaining to the Veteran's 
PTSD only.  If the examiner cannot 
differentiate between symptoms due to PTSD 
and symptoms due to the Veteran's 
nonservice-connected alcohol dependence 
and other non-service connected disorders, 
he or she should so state.  The examiner 
is also asked to provide a rationale for 
any opinion expressed.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.  The 
claims files must be made available to and 
reviewed by the examiner prior to the 
examination.  A notation to the effect 
that this record review took place should 
be included in the examination report.  

2.  After an appropriate period of time or 
after the Veteran indicates that he has no 
further evidence to submit, the claim 
should be readjudicated.  The RO should 
determine whether it is possible to 
separate the effects of the service-
connected PTSD from the Veteran's non-
service connected conditions.  If this is 
not possible, such signs and symptoms 
shall be attributed to the service-
connected disability.  See 38 C.F.R. § 
3.102 (2008); Mittleider v. West, 11 Vet. 
App. 181 (1998) citing Mitchem v. Brown, 9 
Vet. App. 136, 140 (1996) (the Board is 
precluded from differentiating between 
symptomatology attributed to a nonservice-
connected disability and a service-
connected disability in the absence of 
medical evidence which does so).  If the 
benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


